The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 4, 2014

                                        No. 04-14-00538-CR

                                       Chris Cornell SMITH,
                                             Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010CR4736
                        Honorable Philip A. Kazen, Jr., Judge Presiding

                                           ORDER
        On June 30, 2014, the trial court revoked Chris Cornell Smith’s community supervision
and adjudicated Smith guilty of possession of a controlled substance. Smith timely appealed.
The trial court clerk has advised the court that it has not sent a certification of defendant’s right
of appeal regarding the judgment adjudicating guilt because the trial court has not signed one.

        Rule 25.2 of the Texas Rules of Appellate Procedure requires the trial court to “enter a
certification of the defendant’s right of appeal each time it enters a judgment of guilt or other
appealable order.” TEX. R. APP. P. 25.2(a)(2). Accordingly, we order the Honorable Philip A.
Kazen, Jr. to enter a certification of defendant’s right of appeal and forward it to the district clerk
for inclusion in the record.

       It also appears that Smith’s court-appointed counsel has been allowed to withdraw. We
order the trial court to appoint appellate counsel for Smith unless he is no longer indigent.

                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2014.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court